Title: From John Adams to Noah Worcester, 6 February 1816
From: Adams, John
To: Worcester, Noah



Dear Sir,
Quincy, February 6, 1816.

I have received your kind letter of the 23d of January, and I thank you for the pamphlets enclosed with it.
It is very true, as my excellent friend, Mr. Norton, has informed you, that I have read many of your publications with pleasure.
I have also read, almost all the days of my life, the solemn reasonings and pathetick declamations of Erasmus, of Fenelon, of St. Pierre, and many others against war, and in favour of peace. My understanding and my heart, accorded with them, at first blush. But, alas! a longer and more extensive experience has convinced me, that wars are as necessary and as inevitable, in our system, as Hurricanes, Earthquakes and Volcanoes.
Our beloved country, sir, is surrounded by enemies, of the most dangerous, because the most powerful and most unprincipled character. Collisions of national interest, of commercial and manufacturing rivalries, are multiplying around us. Instead of discouraging a martial spirit, in my opinion, it ought to be excited. We have not enough of it to defend us by sea or land.
Universal and perpetual peace appears to me, no more nor less than everlasting passive obedience, and non-resistance. The human flock would soon be fleeced and butchered by one or a few.
I cannot therefore, sir, be a subscriber or a member of your society.
I do, sir, most humbly supplicate the theologians, the philosophers, and politicians, to let me die in peace. I seek only repose.
With the most cordial esteem, however, / I am, sir, your friend and servant,
John Adams.